Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0076541 (Kumoyama) in view of U.S. Patent Publication Number 2009/0264991 (Paul, Jr. et al.)
Regarding claims 18, Kumoyama discloses as shown in Figure 3 a stent delivery system comprising: an inner tube (distal side tube 2, see paragraph [0010]); an outer tube (stent accommodation tubular member 5, see paragraph [0010]) configured to be movable forward and rearward relative to the inner tube; a self-expanding stent (stent 3, see paragraphs [0010]) disposed between the inner tube and the outer tube; a pair of operation wires (two wires 6a, 6b, see paragraph [0038]) configured to operate the forward and rearward movement by the outer tube; the outer tube including a first tube shaped body (portion 52, see paragraph [0062]), a second tube shaped body (portion 51, see paragraph [0062]) disposed at an outer peripheral side of the first tube shaped body, and a retaining member (fixing agent 53, see paragraph [0062]) configured to retain the pair of the operation wires between the first tube shaped body and the second tube shaped body; and the first tube shaped body having a cross-sectional shape in which two parts disposed with the pair of the operation wires are brought closer to each other inwardly in a radial direction than other parts in a circumferential direction of the first tube shaped body. 
Kumoyama discloses wherein the second tube shaped body having an axially orthogonal circular cross-sectional shape; and the retaining member being disposed in a space formed between an outer peripheral surface of the first tube shaped body and an inner peripheral surface of the second tube shaped body. See paragraph [0038].
Kumoyama fails to disclose wherein the first tube shaped body having an axially orthogonal elliptical cross-sectional shape.
Paul, Jr. et al., from the same field of endeavor teaches a similar system as shown in Figure 5b where a fist tube shaped body has an axially orthogonal elliptical cross-sectional shape. See paragraph [0092].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Kumoyama by substituting the shape of the first tube for the shape of the first tube disclosed Paul because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Since Kumoyama teaches the fixing agent 53 is on every axis of the first tube; see Figure 3; the Office interprets Kumoyama in view of Paul as disclosing the retaining member disposed on a short axis of the first tube shaped body having the axially orthogonal elliptical cross-sectional shape.
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify fixing agent 53 disclosed by Kumoyama in view of Paul to be disposed on a short axis of the first tube shaped body having the axially orthogonal elliptical cross-sectional shape because it would only require the rearrangement of parts without changing how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0076541 (Kumoyama) in view of U.S. Patent Publication Number 2009/0264991 (Paul, Jr. et al.) as applied to claim 18 above, and further in view of U.S. Patent Publication Number 2004/0102832 (Doty)
.Regarding claim 20, Kumoyama fails to disclose wherein the retaining member in the space is an adhesive of an ultraviolet ray curing type.
Doty from the same field of endeavor teaches a similar system as shown in Figure 1 wherein a retaining member is an adhesive of an ultraviolet ray curing type. See paragraph [0019].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Kumoyama by substituting the adhesive disclosed by Kumoyama for the adhesive disclosed by Doty because it would only require the simple substitution of one know alternative for another to create nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 07/28/2022, see pages 13-15, have been fully considered but they are not persuasive. The applicant argues Kumoyama in view of Paul, Jr. et al. fails to disclose the retaining member is disposed on a shorter axis of the first tube shaped body having the axially orthogonal elliptical cross-section shape because Figure 5D of Paul shows marker strips 349 disposed on the long axis of the tube.  In response the Office respectfully disagrees. Paul is not relied on for teaching the location of the retaining member and the applicant has not addressed the combination of Kumoyama in view of Paul, Jr. Kumoyama teaches the fixing agent 53 is on every axis of the first tube. see Figure 3. It follows that it if the first tube of Kumoyama were modified to have a short axis, the resulting combination would be the retaining member (53) disposed on a short axis of the first tube shaped body having the axially orthogonal elliptical cross-sectional shape.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify fixing agent 53 disclosed by Kumoyama in view of Paul to be disposed on a short axis of the first tube shaped body having the axially orthogonal elliptical cross-sectional shape because it would only require the rearrangement of parts without changing how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771